                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KENNETH B. HUNTER,

           Petitioner,

v.                                                Civil Action No. 5:17CV127
                                                                     (STAMP)
JENNIFER SAAD, Warden,

           Respondent.


                     MEMORANDUM OPINION AND ORDER
                  AFFIRMING AND ADOPTING REPORT AND
           RECOMMENDATION OF MAGISTRATE JUDGE AS FRAMED,
               OVERRULING PETITIONER’S OBJECTIONS AND
             DISMISSING CIVIL ACTION WITHOUT PREJUDICE

                                 I.   Background

     The pro se1 petitioner, Kenneth B. Hunter, is a federal inmate

designated to FCI Gilmer.         Following a jury trial, the petitioner

was convicted of four counts of first degree murder, two counts of

assault with intent to kill, one count of arson, and one count of

destruction of property.         ECF No. 10 at 1.     On June 24, 1987, the

Superior   Court    for    the    District   of    Columbia   sentenced   the

petitioner to life.       Id. at 1.

     The petitioner filed a Petition for Habeas Corpus Under 28

U.S.C. § 2241.     ECF No. 1.     In the petition, the petitioner alleges

that the Federal Bureau of Prisons (“BOP”) improperly calculated

his federal sentence.            The petitioner alleges that his Fifth


     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
Amendment Due Process Rights were violated when he did not receive

fair notice.    Id. at 5.   Petitioner states that “[b]ecause [first]

degree murder is such a serious offense, the [p]etitioner’s intent

must be examined in order to arrive at the conviction.                   [The

District of Columbia’s] definition of murder has various prongs to

be met.   If not then you don't have murder of any degree.”               Id.

The petitioner presumably means the issue of intent was not raised

at his original criminal trial.          For relief, the petitioner

requests that his conviction and sentence be overturned, and a new

trial held.    Id. at 8.

     United States Magistrate Judge James E. Seibert entered a

report and recommendation.         ECF No. 10.      The magistrate judge

recommends the petitioner’s petition be denied and dismissed with

prejudice.     Id. at 5.

     The petitioner timely filed objections.         ECF No. 12.       In his

objections,     the   petitioner    argues   that     “[t]he     Petitioner

acknowledges that a [§] 23-110 motion may have been available, but

the issues raised in the instant offense cannot be adequately

addressed in the [District of Columbia] court system.”               Id. at 2.

First, petitioner contends that he “did, within the [District of

Columbia] system, exhaust the required steps in order to present

his claim in the [United States] district courts.”             Id.     Second,

petitioner argues that “even though the petitioner raised a valid

issue of intent concerning the murder charge, none of his issues


                                     2
were addressed . . .     The fact is that the [§] 23-110 motion was

inadequate and ineffective to test the legality of his detention,

not because the petitioner lost, but because the [District of

Columbia] Superior Courts have, in the past, simply rejected his

motions outright without requiring the normal adversarial testing

required by law.”   Id. at 2-3.   In conclusion, petitioner requests

that “his motion be granted and his issues fully explored, and

relief be granted to him.”     Id. at 3.

     For the reasons set forth below, the report and recommendation

of the magistrate judge (ECF No. 10) is affirmed and adopted, and

the petitioner’s objections (ECF No. 12) are overruled.

                         II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.         As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”    28

U.S.C. § 636(b)(1)(A).    As the Supreme Court of the United States

stated in United States v. United States Gypsum Co., “a finding is

‘clearly erroneous’ when although there is evidence to support it,

the reviewing court on the entire evidence is left with the


                                   3
definite and firm conviction that a mistake has been committed.”

333 U.S. 364, 395 (1948).          Because the petitioner filed objections

to    the    report    and    recommendation,           the   magistrate    judge’s

recommendation will be reviewed de novo.

                                  III.    Discussion

      First, the magistrate judge correctly explained that prisoners

sentenced by the Superior Court of the District of Columbia may

collaterally challenge the constitutionality of their convictions

under District of Columbia Code § 23-110.                Id. at 3 (citing Garris

v. Lindsay, 794 F.2d 722, 725).                If a petitioner uses § 23-110,

then he may appeal in the District of Columbia Court of Appeals.

Id.     Second, the magistrate judge properly noted that although

prisoners sentenced by state courts may use federal habeas corpus

petitions after exhausting state remedies, “a District of Columbia

prisoner has no recourse to a federal judicial forum unless the

local remedy is inadequate or ineffective to test the legality of

his detention.”       Id. at 4 (citing Swain v. Pressley, 430 U.S. 372,

377 (1977) (internal quotation marks omitted)).

      The petitioner has not demonstrated that the remedy available

under    §   23-110   is     an   “inadequate      or    ineffective”      means   of

challenging his sentence.                Specifically, the magistrate judge

correctly found that petitioner’s prior unsuccessful challenges to

his sentence are insufficient to show the available remedy is

“inadequate or ineffective.”             Id. at 5.


                                           4
     Therefore, this Court lacks jurisdiction to entertain the

petition, and will not address petitioner’s claims relating to

issues of intent.     This Court adopts and affirms the report and

recommendation   in   its   entirety,   and   the   petitioner’s   §   2241

petition is denied and dismissed without prejudice.

                            IV.   Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 10) is AFFIRMED and ADOPTED AS

FRAMED and the petitioner’s objections (ECF No. 12) are OVERRULED.

It is further ORDERED that this civil action be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.         Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                    5
DATED:   March 20, 2019



                          /s/ Frederick P. Stamp, Jr.
                          FREDERICK P. STAMP, JR.
                          UNITED STATES DISTRICT JUDGE




                            6
